                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                         NO. 7:18-CR-00108-FL-1

UNITED STATES OF AMERICA                :
                                        :
             v.                         :
                                        :
BILLY RAY WELLS                         :

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on June 24, 2019, and the defendant’s guilty plea to an offense in violation

of 8 U.S.C. § 1324(a)(1)(A), the following property is hereby forfeitable pursuant to 18

U.S.C. ' 982(a)(6)(A), to wit: $5,000.00, representing the value of the proceeds the

defendant personally obtained from the offense or used to facilitate the offense, and

for which the United States may forfeit substitute assets; and

      WHEREAS, on oral motion of the government at sentencing, the Court ordered

forfeiture in the amount of $5,000.00 and included said forfeiture in the Schedule of

Payments in the Criminal Judgment [DE-30];

      WHEREAS, by virtue of said guilty plea and the defendant=s agreement

therein, the United States is now entitled to possession of said property pursuant to

Fed. R. Crim. P. 32.2(b)(3);

             It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That pursuant to the defendant’s stipulation that the value of the

forfeitable property under 18 U.S.C. § 982(a)(6)(A) is valued at $5,000.00, and that


                                            1
he has by his own acts or omissions made the directly forfeitable property

unavailable, and that one or more of the conditions to forfeit substitute assets exists

as set forth in 21 U.S.C. § 853(p), a forfeiture judgment in the stipulated amount of

$5,000.00 is hereby entered against the Defendant, and the United States is

authorized to forfeit substitute assets not to exceed $5,000.00 in value.

      2.       That the following payment, remitted by the Defendant to U.S. Customs

and Border Protection, shall be deemed forfeited to the United States as substitute

property pursuant to 21 U.S.C. § 853(p):

           x   Check number 0500301358 dated November 13, 2018 in the amount of

               $5,000.00.


      3.       That any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice’s Assets Forfeiture Fund or the U.S.

Department of the Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      4.       In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order is final as

to the Defendant upon entry.

      SO ORDERED. This 30th day of July, 2019.


                                         ___________________________
                                         LOUISE W. FLANAGAN
                                         United States District Judge




                                            2
